          Case 7:16-cv-02417-PMH
  Case 7-16-cv-02417-PMH          Document
                            Document       120 inFiled
                                     119 Filed    NYSD 05/18/20 Page 1 ofPage
                                                         on 05/15/2020    1   1 of 1




                                             STATE OF NEW YORK
                                      OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                        DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                              LITIGATION BUREAU

                                               Writer’s Direct Dial: (212) 416-8118
                                     Application granted.
                                                       May 15,The Initial Case Management and Scheduling
                                                               2020
    Via ECF                          Conference is adjourned until June 2, 2020 at 9:00 a.m.
    Honorable Philip M. Halpern      Defendants are instructed to mail a copy of this Order to Plaintiff.
    United States District Judge     The    Clerk is instructed to terminate ECF No. 119.
    Southern District of New York                                          SO ORDERED.
    500 Pearl Street, Room 1950      Dated:    New   York, NY
    New York, NY 10007                         May 18, 2020                 ________________________
                                                                            Philip M. Halpern
                            RE: Smolen, Jr. v. Wesley, 16 Civ. 2417 (PMH)
    Dear Judge Halpern:

            This Office represents Defendants Wesley, Stevens, Lampon, Connelly, Pollic, Pressley,
    and Cabral in the above captioned pro se matter. 1 We write, with Plaintiff’s consent, to respectfully
    request that the time of the Initial Case Management and Scheduling Conference scheduled for
    May 29, 2020 at 11:00 a.m., (Dkt. No. 113), be rescheduled to another date and time convenient
    for the Court. Plaintiff has asked us to pass on his respectful request that, if the Court is available,
    the conference be held at 9:00 a.m. on May 29, 2020, or at 9:00 a.m. on any date during the week
    of June 1, 2020.

             The grounds for this request are that I have a previously scheduled status conference before
    Magistrate Judge Paul E. Davison at 10:30 a.m. on May 29, 2020 in the case Miller v. Annucci,
    No. 17 Civ. 4698 (KMK)(PED), and I do not expect that conference to be completed by 11. This is
    the first request for an adjournment of the Initial Case Management and Scheduling Conference.

                                                                         Respectfully Submitted,
                                                                            /s/
                                                                         Julinda Dawkins
                                                                         Assistant Attorney General
    Cc:      Samuel Smolen, DIN 85-A-4082
             Sullivan Correctional Facility
             (via First Class Mail)
    1
     Defendants Hudson Valley Paramedics, EMT Scharfenberg, and EMT Dunn are not employed by the State of New
    York and are not represented by this Office. Defendant Hobson has not requested representation from this Office and
    on information and belief, he has not been properly served. (See Dkt. No. 81) (summons returned unexecuted).
    Defendants Dapcevic, Arnold, Nurse Salmela, Huttel, Veninero, Malark, O’Connor, Pollic, Levine, Lee, Walker,
    Snedeker, Nurse Bowden, Burnett, Todd, Miller, Holland, Prack, Gaglioti, Velazquez, Colton, Stanaway, and Forman
    were dismissed from this case by order dated September 25, 2019. (Dkt. No. 107).

          28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6075 (Not For Service of Papers)
                                                        www.ag.ny.gov
